Citation Nr: 1750027	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death (for the purpose of reimbursement of last sickness and burial expenses). 

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (for the purpose of reimbursement of last sickness and burial expenses).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1971 in the United States Army.  He died in September 2009, and his surviving spouse filed a claim for DIC benefits.  The appellant is her daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

During the pendency of the appeal, the Veteran's surviving spouse died, and the appellant filed a motion for substitution as the claimant for the purpose of reimbursement of last sickness and burial expenses.  In April 2014, the RO notified her that she was eligible for substitution as the claimant.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD).

2.  The Veteran served in the Republic of Vietnam from June 1969 to June 1970, and it is presumed that he was exposed to herbicide agents.

3.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service, to include exposure to herbicide agents.
  
4.  The Veteran died in September 2009.  He was not a former prisoner of war (POW), and he was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.  Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision, which has not been established here.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017). 

2.  The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2017); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that additional, detailed notice requirements apply in the context of a claim for DIC benefits based on service connection for the cause of death.  In particular, this notice must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the RO provided the claimant with a notification letter in April 2010, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the claimant of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  This letter also satisfied the Hupp and Dingess notification requirements. 

In addition, the duty to assist the claimant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the claimant and her representative.

In addition, a VA medical opinion was obtained in June 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A (a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board finds that the VA opinion is adequate to decide the case because it was predicated on a review of the claims file and consideration of the Veteran's pertinent medical history, as well as the claimant's statements.  The opinion sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Barr, 21 Vet. App. at 311.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met. 38 U.S.C.A. § 5103A (a).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the claimant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Service Connection for the Cause of the Veteran's Death

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disorder that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2017); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran was exposed to an herbicide agent, to include Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.  The Board notes, however, that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran's surviving spouse contended that the Veteran died from complications of his exposure to Agent Orange, including diabetes mellitus, high blood pressure, kidney problems, prostate problems, PTSD, problems with his lungs, and heart disease.  See November 2010 statements, and July 2010 Notice of Disagreement.

During his lifetime, the Veteran was service-connected for PTSD.  A 30 percent rating was assigned effective from May 23, 2001, and a 100 percent rating was assigned effective from January 30, 2006.  

The Veteran's September 2009 death certificate indicates that the immediate cause of his death was "acute [myocardial infarction] vs. acute [cerebral vascular accident]."  On the second page, the physician explained that the Veteran was found by his wife in bed, cold and without vitals in the early morning.  He had gone to bed fine, and there was no suspicion of any acute illness or trauma or overdose.  Thus, it was presumed that he had an acute myocardial infarction or an acute cerebral vascular accident.  It was also noted that he had a history of hypertension and that he received most of his care through the VA.  

The Veteran's VA medical records indicate that he had PTSD, diabetes mellitus, hypertension, degenerative arthritis, benign prostatic hypertrophy, and gastroesophageal reflux disease.  See, e.g., March 2007 VA examination.  A March 2009 myocardial perfusion scan was clinically negative for ischemia.  Left ventricular systolic function was normal, and there was no evidence of left ventricular dilation.  The results of the study were normal.

In a March 2011 letter, a private physician, Dr. R.D. (initials used to protect privacy), indicated that he treated the Veteran from 1999 to 2006 on an intermittent basis.  Dr. R.D. stated that the Veteran had a known history of hypertension, severe PTSD, dyspepsia, chronic pain and osteoarthritis, and daily alcohol use.  The physician noted that the Veteran died suddenly in his sleep and opined that it was more likely than not that his death was the result of acute myocardial infarction or an acute ischemic stroke.  He further opined, "...it is also quite reasonable that his ongoing hypertension and his PTSD and regular alcohol consumption contributed to his death.  More specifically it is reasonable to conclude that his PTSD contributed to his ultimate death."  The physician, however, did not provide any rationale for his opinion.  

In an August 2011 letter, Dr. R.D. opined that it was more likely than not that the Veteran died as a result of acute cardiovascular disease, either in the form of acute mycoardial infarction or acute cerebral vascular accident, both of which are secondary to cardiovascular disease.  

In June 2012, a VA medical opinion was obtained.  The examiner reviewed the Veteran's claims file and considered the claimant's contentions as well as Dr. R.D.'s opinions.  It was noted that the Veteran had diabetes mellitus, which would have been service-connected had he filed a claim under the herbicide presumptions.  See, 38 C.F.R. §§ 3.307, 3.309.  The examiner noted that, although Dr. R.D. felt that PTSD was related to the Veteran's death, he did not treat the Veteran in the last three years of his life.  The examiner also noted that a March 2009 myocardial perfusion study was negative for ischemic heart disease.  The examiner opined that there was no evidence that the Veteran's PTSD contributed to or aggravated his hypertension, noting that his hypertension was under good control and was noted to be normal on medication on multiple occasions in the VA medical records.  The examiner also stated that the Veteran's diabetes mellitus would not have affected his hypertension because diabetes mellitus does not cause or aggravate hypertension in the absence of renal disease, which the Veteran did not have.  In conclusion, the examiner opined that it was less likely than not that the Veteran's PTSD or diabetes mellitus contributed to an aggravation of his hypertension or death from cardiovascular complications.  He also noted that the cause of death, acute myocardial infarction versus cerebral vascular accident, was speculative in nature, as apparently no autopsy was performed.  The examiner stated that the possibility of a myocardial infarction as the cause of his death was unlikely because he had a normal cardiac stress test in March 2009.  

As noted above, the Veteran was only service-connected for PTSD during his lifetime, and the Board finds that his PTSD did not cause or contribute to his death.  Although Dr. R.D. opined that it was "reasonable to conclude" that the Veteran's PTSD contributed to his ultimate death, the physician did not provide any rationale for his opinion.  Therefore, the opinion has limited probative value.  On the other hand, the June 2012 VA examiner opined that there was no evidence that PTSD contributed to or aggravated the Veteran's hypertension, noting that the Veteran's hypertension was under good control and was noted on multiple occasions to be normal on medication.  The Board finds the VA examiner's opinion more probative as it is based on review of the claims file, the Veteran's pertinent medical history, and is supported by rationale.

In addition, because the claimant alleged that Agent Orange caused or contributed to the Veteran's death, the Board will consider those diseases that are presumed associated with herbicide exposure.  In this case, the Veteran served in Vietnam from June 1969 to June 1970.  Therefore, it is presumed that he was exposed to herbicide agents.  In addition, the Veteran had diabetes mellitus, which is one of the diseases identified as related to herbicide exposure.  However, there is no evidence that diabetes mellitus caused or contributed to his death.  Rather, the June 2012 VA examiner noted that the Veteran's renal function was normal, and therefore, it was less likely than not that his diabetes mellitus contributed to an aggravation of his hypertension or death from cardiovascular complications.  There is no medical opinion to the contrary.

The Board also notes that ischemic heart disease, including acute myocardial infarction, is one of the diseases presumed to be related to herbicide exposure; however, the evidence indicates that the Veteran did not have ischemic heart disease.  As noted above, a March 2009 myocardial perfusion scan was normal with no evidence of ischemia.  Therefore, as the June 2012 VA examiner explained, the possibility that a myocardial infarction caused his death is unlikely.  Although Dr. R.D. opined that the Veteran died as a result of acute cardiovascular disease, either in the form acute myocardial infarction or acute cerebral vascular accident, he did not consider or address the Veteran's normal myocardial perfusion study in March 2009.  Therefore, Dr. R.D.'s opinion has limited probative value.

The Board acknowledges that the death certificate indicates that the Veteran's death may have been from an acute myocardial infarction.  VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B.  The Board has considered this Fast Letter and the subsequent Live Manual provision, but does not find them controlling.

Initially, the Board notes that sub-regulatory authorities promulgated by the Veterans Benefits Administration are not generally binding up upon the Board.  See 38 U.S.C.A. § 7104 (c); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("As the DVA has explained, Manual M21-1 'is an internal manual used to convey guidance to VA adjudicators.  It is not intended to establish substantive rules beyond those contained in statute and regulation.'"  (quoting 72 Fed. Reg. 66,218, 66,219 (Nov. 27, 2007))).  Even if the presumption were binding upon the Board, it is not a presumption that specifies evidence of a particular strength is required to rebut it.  Ordinary evidentiary presumptions do not carry any evidentiary weight in the face of contradictory evidence.  See, e.g., Ball v. Kotter, 723 F.3d 813, 827 (7th Cir. 2013) (once evidence is introduced rebutting a presumption, "the 'bubble bursts' and the presumption vanishes").

In this case, the most probative evidence indicates that the Veteran's death was not caused by ischemic heart disease, to include acute myocardial infarction.  Although the death certificate lists myocardial infarction as a possible cause, the Veteran died in his sleep with no suspicion of acute illness or trauma.  As noted by the VA examiner, the listed cause of death was speculative.  Moreover, the underlying medical evidence indicates that the Veteran did not have ischemic heart disease.  Therefore, as the VA examiner indicated, it would be unlikely that his death was caused by myocardial infarction.  

The Board has also considered the statements of the claimant.  As the Veteran's surviving spouse, she was certainly competent to report as to matters of which she observed or had first-hand knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the ultimate etiology question in this case is related to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). 

Moreover, even assuming the claimant's lay assertions regarding etiology are competent, the Board nevertheless finds the June 2012 VA examiner's opinion to be more probative, as it was based on a review of the record and the examiner's medical education, training, and experience. 

In light of the above, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


DIC Benefits under 38 U.S.C.A. § 1318  

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318 (a); 38 C.F.R. § 3.22 (a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c). 

The Veteran was discharged from service in January 1971.  In a June 2006 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a 100 percent rating for PTSD, effective from January 30, 2006.  The Veteran died in September 2009. 

After a full review of the record, the Board finds that the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  Thus, the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, and the evidentiary record does not show that the Veteran was former POW.  Accordingly, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board also considered whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22 (b)(1).  Previous determinations which are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they are known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In this case, there has been no claim of CUE in any prior rating decision.

For the reasons stated above, the Board finds that the criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  See Sabonis, 6 Vet. App. at 430; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied (for the purposes of reimbursement for last sickness and burial expenses).

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied (for the purposes of reimbursement for lack sickness and burial expenses).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


